Citation Nr: 0321468	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  02-08 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osborne, Counsel




INTRODUCTION

The veteran had active military service from July 1953 to 
June 1977.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2001 rating 
decision by the RO which denied an increased rating for the 
service-connected low back disorder (degenerative disc 
disease), rated 10 percent disabling.


REMAND

The veteran contends that his service-connected back disorder 
is more disabling than reflected in the 10 percent rating 
currently assigned.

The veteran's service-connected degenerative disc disease of 
the low back has been evaluated under 38 C.F.R. § 4.71, 
Diagnostic Code 5293, which governs ratings for 
intervertebral disc syndrome.  Those rating provisions have 
been amended effective in September 2002. 

The Court of Appeals for Veterans Claims (Court) has stated 
that where laws or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, unless Congress provides 
otherwise, the version of the law most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet.App. 308 
(1990).  Here, either the amended or current rating criteria 
may apply, whichever are most favorable to the veteran.  The 
veteran must be afforded review of his case under the new 
criteria.

The Court has also stated that when the Board addresses a 
question in its decision that was not addressed by the RO, 
the Board must consider whether the veteran has been afforded 
adequate notice and opportunity to submit evidence or 
argument, as authorized by law, so that the Board does not 
prejudice the veteran in its opinion by denying those rights.  
Bernard v. Brown, 4 Vet.App. 384, 393 (1993).  Here, the 
veteran has not had the opportunity to present arguments and 
evidence in light of the new rating criteria.  Moreover, the 
Board observes that the veteran should be schedule for a VA 
examination in light of the new rating criteria.  He should 
also be given an opportunity to submit any additional 
treatment records, including those from a Dr. Moid Kahn in 
Watertown, New York.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), essentially enhances the VA's obligation to notify 
him about his claim (i.e., what information or evidence is 
required to grant his claims) and to assist him to obtain 
evidence for his claim.  A review of the record indicates 
that the RO has not provided the veteran with sufficient 
notification of the redefined obligations of the VA as 
contained in the VCAA.  In this regard, the RO must ensure 
that the veteran has been notified of what information or 
evidence was needed from him and what the VA has done and 
will do to assist him in substantiating his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO must 
also ensure that the veteran has been afforded the requisite 
time and opportunity to respond.  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claim.  The letter 
should also specifically inform the 
veteran and his representative of which 
portion of the evidence is to be provided 
by the claimant and which part, if any, 
the RO will attempt to obtain on behalf 
of claimant.

2.  Ask the appellant to identify all VA 
and non-VA health care providers who have 
treated him for a back disorder from June 
2000 to the present.  Obtain records from 
each health care provider the appellant 
identifies, including those from Dr. Moid 
Kahn in Watertown, New York.  

3.  After the above evidence has been 
obtained, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded orthopedic and 
neurological examinations to determine 
the current severity of his service-
connected back disorder.  Send the claims 
folder to the examiner for review.  The 
examiners should be informed that all 
indicated tests, including range of 
motion studies and if necessary MRI 
studies, should be performed and all 
findings must be reported in detail.  The 
examiner should review the claims folder 
and render specific findings as to 
whether there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the back disorder.  In 
addition, the physician should state 
whether, and to what extent, if any, the 
veteran experiences functional loss due 
to painful motion or weakness with 
repeated use of the back and/or during 
flare-up of the back symptoms.  To the 
extent possible, the physician should 
express such functional loss in terms of 
degrees of limited motion, or weakness in 
the back.  The examiners should also 
address the following:

a.  List all manifestations of the 
veteran's back disorder.  Specifically, 
all orthopedic and neurologic signs and 
symptoms which are due to intervertebral 
disc syndrome should be reported.  The 
examiner should then state whether each 
neurological and orthopedic sign and/or 
symptom found are constant or near 
constant?  The severity of each 
neurological and orthopedic sign and 
symptom should be reported.

b.  The examiner should be asked whether 
the medical evidence shows that the 
veteran has intervertebral disc syndrome 
of the back which is mild, moderate with 
recurrent attacks, severe with recurrent 
attacks with intermittent relief or 
pronounced with persistent symptoms 
compatible with sciatic neuropathy.

c.  The examiner should be asked whether 
the medical evidence shows that the 
veteran has incapacitating episodes 
(i.e., a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician)?  If so, what is the 
total duration of such incapacitating 
episodes during the past 12 months?

The examiners should give a complete 
rationale for all opinions expressed.

4.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




